PER CURIAM.
In this premises liability ease,- the trial court entered an order . vacating the jury verdict in favor of -appellants and directing a verdict for appellee K-Mart. The trial court correctly concluded that appellants failed to adduce evidence upon which K-Mart could be charged with constructive notice of the substance upon which appellant Ruth Gisler slipped and fell. Without indicia of constructive notice the jury verdict in appellants’ favor was “sheer speculation.” See Broz v. Winn-Dixie Stores, Inc., 546 So.2d 83 (Fla 3d DCA 1989); Winn-Dixie Stores, Inc. v. *950Marcotte, 553 So.2d 213, 215 (Fla. 5th DCA 1989).
AFFIRMED.
MINER, KAHN and WEBSTER, JJ., concur.